Exhibit 10.29

 

SUNGARD

2005 MANAGEMENT INCENTIVE PLAN

 

1. DEFINED TERMS

 

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.

 

2. PURPOSE

 

The Plan has been established to advance the interests of the Company and its
Affiliates by providing for the grant to Participants of Stock-based and other
incentive Awards.

 

3. ADMINISTRATION

 

The Administrator has discretionary authority, subject only to the express
provisions of the Plan and the Award Agreements, to interpret the Plan;
determine eligibility for and grant Awards; determine, modify or waive the terms
and conditions of any Award; prescribe forms, rules and procedures; and
otherwise do all things necessary to carry out the purposes of the Plan. Except
as otherwise provided by the express terms of an Award Agreement, all
determinations of the Administrator made under the Plan will be conclusive and
will bind all parties.

 

4. LIMITS ON AWARDS UNDER THE PLAN

 

(a) Number of Shares. A maximum of 60,000,000 shares of Class A Common,
7,000,000 shares of Class L Common, and 2,500,000 shares of Lowerco Preferred
may be delivered in satisfaction of Awards under the Plan. The number of shares
of Stock delivered in satisfaction of Awards shall, for purposes of the
preceding sentence, be determined net of shares of Stock withheld by the Company
in payment of the exercise price of the Award or in satisfaction of tax
withholding requirements with respect to the Award. The limits set forth in this
Section 4(a) shall be construed to comply with Section 422 of the Code and the
regulations thereunder. To the extent consistent with the requirements of
Section 422 of the Code and regulations thereunder, Stock issued under awards of
an acquired company that are converted, replaced or adjusted in connection with
the acquisition shall not reduce the number of shares available for Awards under
the Plan.

 

(b) Type of Shares. Stock delivered under the Plan may be authorized but
unissued Stock or previously issued Stock acquired by the Company or any of its
subsidiaries. No fractional shares of Stock will be delivered under the Plan.

 

5. ELIGIBILITY AND PARTICIPATION

 

The Administrator will select Participants from among those key Employees and
directors of, and consultants and advisors to, the Company or its Affiliates
who, in the opinion of the Administrator, are in a position to make a
significant contribution to the success of the Company and its Affiliates.
Eligibility for ISOs is limited to employees of the Company or of a “parent
corporation” or “subsidiary corporation” of the Company as those terms are
defined in Section 424 of the Code.



--------------------------------------------------------------------------------

6. RULES APPLICABLE TO AWARDS

 

(a) All Awards

 

(1) Award Provisions. The Administrator will determine the terms of all Awards,
subject to the limitations provided herein, and shall furnish to each
Participant an Award Agreement setting forth the terms applicable to the
Participant’s Award. By entering into an Award Agreement, the Participant agrees
to the terms of the Award and of the Plan, to the extent not inconsistent with
the express terms of the Award Agreement. Notwithstanding any provision of this
Plan to the contrary, awards of an acquired company that are converted, replaced
or adjusted in connection with the acquisition may contain terms and conditions
that are inconsistent with the terms and conditions specified herein, as
determined by the Administrator.

 

(2) Transferability. Neither ISOs, nor, except as the Administrator otherwise
expressly provides, other Awards may be transferred other than by will or by the
laws of descent and distribution, and during a Participant’s lifetime ISOs (and,
except as the Administrator otherwise expressly provides, other non-transferable
Awards requiring exercise) may be exercised only by the Participant.

 

(3) Vesting, Etc. The Administrator may determine the time or times at which an
Award will vest or become exercisable and the terms on which an Award requiring
exercise will remain exercisable. Without limiting the foregoing, the
Administrator may at any time accelerate the vesting or exercisability of an
Award, regardless of any adverse or potentially adverse tax consequences
resulting from such acceleration. Unless the Administrator expressly provides
otherwise, however, the following rules will apply if a Participant’s Employment
ceases: Immediately upon the cessation of Employment an Award requiring exercise
will cease to be exercisable and will terminate, and all other Awards to the
extent not already vested will be forfeited, except that:

 

(A) subject to (B) and (C) below, all Stock Options held by the Participant or
the Participant’s permitted transferees, if any, immediately prior to the
cessation of the Participant’s Employment, to the extent then exercisable, will
remain exercisable for the shorter of (i) a period of three months or (ii) the
period ending on the latest date on which such Stock Option could have been
exercised without regard to this Section 6(a)(3), and will thereupon terminate;

 

(B) all Stock Options held by a Participant or the Participant’s permitted
transferees, if any, immediately prior to the Participant’s death, to the extent
then exercisable, will remain exercisable for the shorter of (i) the one year
period ending with the first anniversary of the Participant’s death or (ii) the
period ending on the latest date on which such Stock Options could have been
exercised without regard to this Section 6(a)(3), and will thereupon terminate;
and

 

(C) all Stock Options held by a Participant or the Participant’s permitted
transferees, if any, immediately prior to the cessation of the Participant’s
Employment will immediately terminate upon such cessation if such cessation of
Employment has resulted in connection with an act or failure to act constituting
Cause.

 

-2-



--------------------------------------------------------------------------------

(4) Taxes. The Administrator will make such provision for the withholding of
taxes as it deems necessary. The Administrator may, but need not, hold back
shares of Stock from an Award or permit a Participant to tender previously owned
shares of Stock in satisfaction of tax withholding requirements (but not in
excess of the applicable minimum statutory withholding rate).

 

(5) Dividend Equivalents, Etc. To the extent consistent with Section 409A of the
Code, the Administrator may in its sole discretion provide for the payment of
amounts in cash, or for other adjustments to an Award, upon the payment of a
cash dividend or distribution, or upon a substantially pro rata redemption or
repurchase, with respect to Stock subject to an Award.

 

(6) Rights Limited. Nothing in the Plan will be construed as giving any person
the right to continued Employment with the Company or its Affiliates, or any
rights as a stockholder except as to shares of Stock actually issued under the
Plan. The loss of potential future profit in Awards will not constitute an
element of damages in the event of termination of Employment for any reason,
even if the termination is in violation of an obligation of the Company or its
Affiliate to the Participant, except to the extent such potential future profit
is taken into account in determining the current value of an Award under a
recognized valuation model.

 

(7) Stockholders Agreement. Unless otherwise specifically provided, all Awards
issued under the Plan and all Stock issued thereunder will be subject to the
Stockholders Agreement.

 

(b) Awards Requiring Exercise

 

(1) Time And Manner Of Exercise. Unless the Administrator expressly provides
otherwise, an Award requiring exercise by the holder will not be deemed to have
been exercised until the Administrator receives a notice of exercise (in form
acceptable to the Administrator) signed by the appropriate person and
accompanied by any payment required under the Award. If the Award is exercised
by any person other than the Participant, the Administrator may require
satisfactory evidence that the person exercising the Award has the right to do
so.

 

(2) Exercise Price. The Administrator will determine the exercise price, if any,
of each Award requiring exercise. Unless the Administrator determines otherwise,
and in all events in the case of a Stock Option (except as otherwise permitted
pursuant to Section 6(a)(5) or Section 7(b)(1) hereof), the exercise price of an
Award requiring exercise will not be less than the fair market value of the
Stock subject to the Award, determined as of the date of grant, and in the case
of an ISO granted to a ten-percent shareholder within the meaning of
Section 422(b)(6) of the Code, the exercise price will not be less than 110% of
the fair market value of the Stock subject to the Award, determined as of the
date of grant.

 

(3) Payment Of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, the Administrator may determine the required or
permitted forms of

 

-3-



--------------------------------------------------------------------------------

payment, subject to the following: (a) all payments will be by cash or check
acceptable to the Administrator, or (b) if so permitted by the Administrator,
(i) through the delivery of shares of Stock that have a fair market value equal
to the exercise price, except where payment by delivery of shares would
adversely affect the Company’s results of operations under Generally Accepted
Accounting Principles or where payment by delivery of shares outstanding for
less than six months would require application of securities laws relating to
profit realized on such shares, (ii) where permitted by law, by delivery to the
Company of a promissory note of the person exercising the Award, payable on such
terms as are specified by the Administrator, (iii) at such time, if any, as the
Stock is publicly traded, through a broker-assisted exercise program acceptable
to the Administrator, (iv) by other means acceptable to the Administrator, or
(v) by any combination of the foregoing permissible forms of payment. The
delivery of shares in payment of the exercise price under clause (b)(i) above
may be accomplished either by actual delivery or by constructive delivery
through attestation of ownership, subject to such rules as the Administrator may
prescribe.

 

(4) ISOs. No ISO may be granted under the Plan after August 10, 2015, but ISOs
previously granted may extend beyond that date.

 

(c) Awards Not Requiring Exercise

 

Awards of Restricted Stock and Unrestricted Stock, whether delivered outright or
under Awards of Stock Units or other Awards that do not require exercise, may be
made in exchange for such lawful consideration, including services, as the
Administrator determines.

 

7. EFFECT OF CERTAIN TRANSACTIONS

 

(a) Except as otherwise provided in an Award Agreement: In the event of a Change
of Control in which there is an acquiring or surviving entity, the Administrator
may, unless the Administrator determines that doing so is inappropriate or
unfeasible, provide for the continuation or assumption of some or all
outstanding Awards, or for the grant of new awards in substitution therefor, by
the acquiror or survivor or an affiliate of the acquiror or survivor, in each
case on such terms and subject to such conditions as preserve the intrinsic
value of the Award in the Administrator’s good faith determination. In the event
of a Change of Control (whether or not there is an acquiring or surviving
entity) in which there is no assumption or substitution as to some or all
outstanding Awards, the Administrator shall, to the extent necessary to preserve
the value of the Award, provide for treating as satisfied any time-based vesting
condition on any such Award or for the accelerated delivery of shares of Stock
issuable under each such Award consisting of Restricted Stock Units, in each
case on a basis that gives the holder of the Award a reasonable opportunity, as
determined by the Administrator, following exercise of the Award or the issuance
of the shares, as the case may be, to participate as a stockholder in the Change
of Control. Except as otherwise provided in an Award Agreement, each Award
(unless assumed pursuant to the first sentence of this Section 7(a)), other than
Restricted Stock (which shall be treated as described in the following sentence
of this Section 7(a)) will terminate upon consummation of the Change of Control.
In the case of Restricted Stock, the Administrator may require that any amounts
delivered, exchanged or otherwise paid in respect of such Stock in connection
with the Change of Control be placed in escrow or otherwise made subject to such
restrictions as the Administrator deems appropriate to carry out the intent of
the Plan.

 

-4-



--------------------------------------------------------------------------------

(b) Changes In, Distributions With Respect To And Redemptions Of The Stock

 

(1) Basic Adjustment Provisions. In the event of any stock dividend or other
similar distribution (whether in the form of stock or other securities or other
property), stock split or combination of shares (including a reverse stock
split), recapitalization, conversion, reorganization, consolidation, split-up,
spin-off, combination, merger, exchange of stock, redemption or repurchase of
all or part of the shares of any class of stock or any change in the capital
structure of the Company or an Affiliate or other transaction or event (other
than those described in Section 7(a)), the Administrator will, as appropriate in
order to prevent enlargement or dilution of benefits intended to be made
available under the Plan, make adjustments to the maximum number of shares that
may be delivered under the Plan under Section 4(a) and will also make
appropriate adjustments to the number and kind of shares of stock or securities
subject to Awards then outstanding or subsequently granted, any exercise prices
relating to Awards and any other provision of Awards affected by such change.

 

(2) Certain Other Adjustments. The Administrator may also make adjustments of
the type described in paragraph (1) above to take into account distributions to
stockholders other than those provided for in Section 7(a) and 7(b)(1), or any
other event, if the Administrator determines that adjustments are appropriate to
avoid distortion in the operation of the Plan and to preserve the value of
Awards made hereunder, having due regard for the qualification of ISOs under
Section 422 of the Code, where applicable.

 

(3) Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.

 

8. LEGAL CONDITIONS ON DELIVERY OF STOCK

 

The Company shall use best efforts to ensure, prior to delivering shares of
Stock pursuant to the Plan or removing any restriction from shares of Stock
previously delivered under the Plan, that (a) all legal matters in connection
with the issuance and delivery of such shares have been addressed and resolved,
and (b) if the outstanding Stock is at the time of delivery listed on any stock
exchange or national market system, the shares to be delivered have been listed
or authorized to be listed on such exchange or system upon official notice of
issuance. Neither the Company nor any Affiliate will be obligated to deliver any
shares of Stock pursuant to the Plan or to remove any restriction from shares of
Stock previously delivered under the Plan until the conditions set forth in the
preceding sentence have been satisfied and all other conditions of the Award
have been satisfied or waived. If the sale of Stock has not been registered
under the Securities Act of 1933, as amended, the Company may require, as a
condition to exercise of the Award, such representations or agreements as
counsel for the Company may consider appropriate to avoid violation of such Act.
The Company may require that certificates evidencing Stock issued under the Plan
bear an appropriate legend reflecting any restriction on transfer applicable to
such Stock, and the Company may hold the certificates pending lapse of the
applicable restrictions.

 

-5-



--------------------------------------------------------------------------------

9. AMENDMENT AND TERMINATION

 

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that except
as otherwise expressly provided in the Plan the Administrator may not, without
the Participant’s consent, alter the terms of an Award so as to affect adversely
the Participant’s rights under the Award, unless the Administrator expressly
reserved the right to do so at the time of the Award. Any amendments to the Plan
shall be conditioned upon stockholder approval only to the extent, if any, such
approval is required by applicable law (including the Code), as determined by
the Administrator.

 

10. OTHER COMPENSATION ARRANGEMENTS

 

The existence of the Plan or the grant of any Award will not in any way affect
the right of the Company or an Affiliate to Award a person bonuses or other
compensation in addition to Awards under the Plan.

 

11. WAIVER OF JURY TRIAL

 

By accepting an Award under the Plan, each Participant waives any right to a
trial by jury in any action, proceeding or counterclaim concerning any rights
under the Plan and any Award, or under any amendment, waiver, consent,
instrument, document or other agreement delivered or which in the future may be
delivered in connection therewith, and agrees that any such action, proceedings
or counterclaim shall be tried before a court and not before a jury. By
accepting an Award under the Plan, each Participant certifies that no officer,
representative or attorney of the Company or any Affiliate has represented,
expressly or otherwise, that the Company would not, in the event of any action,
proceeding or counterclaim, seek to enforce the foregoing waivers.

 

12. ESTABLISHMENT OF SUB-PLANS

 

The Board may from time to time establish one or more sub-plans under the Plan
for purposes of satisfying applicable blue sky, securities or tax laws of
various jurisdictions. The Board shall establish such sub-plans by adopting
supplements to the Plan setting forth (i) such limitations on the
Administrator’s discretion under the Plan as the Board deems necessary or
desirable and (ii) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board shall deem necessary or desirable. All
supplements adopted by the Board shall be deemed to be part of the Plan, but
each supplement shall apply only to Participants within the affected
jurisdiction and the Company shall not be required to provide copies of any
supplement to Participants in any jurisdiction that is not affected.

 

13. GOVERNING LAW

 

Except as otherwise provided by the express terms of an Award Agreement or under
a sub-plan described in Section 12, the provisions of the Plan and of Awards
under the Plan shall be governed by and interpreted in accordance with the laws
of the State of Delaware.

 

-6-



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Definitions of Terms

 

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

 

“Administrator”: The Board or, if one or more has been appointed, the Committee.
The Administrator may delegate ministerial tasks to such persons as it deems
appropriate.

 

“Affiliate”: Any corporation or other entity that is an “Affiliate” of the
Company within the meaning of the Stockholders Agreement.

 

“Award”: Any or a combination of the following:

 

  (i) Stock Options,

 

  (ii) Restricted Stock,

 

  (iii) Unrestricted Stock,

 

  (iv) Restricted Stock Units;

 

  (v) Awards (other than Awards described in (i) through (iv) above) that are
convertible into or exchangeable for Stock on such terms and conditions as the
Administrator determines;

 

  (vi) Performance Awards; and/or

 

  (vii) Current or deferred grants of cash (which the Company may make payable
by any of its direct or indirect subsidiaries) or loans, made in connection with
other Awards.

 

“Award Agreement”: A written agreement between the Company and the Participant
evidencing the Award.

 

“Board”: With respect to SunGard Capital Corp., the Board of Directors of
SunGard Capital Corp.; with respect to SunGard Capital Corp. II, the Board of
Directors of SunGard Capital Corp. II.

 

“Cause”: The occurrence of the events described in the following clauses
(i) through (iii), provided that no act or failure to act shall be deemed to
constitute Cause if done, or omitted to be done, in good faith and with the
reasonable belief that the action or omission was in the best interests of the
Company and its subsidiaries:

 

(i) at least two-thirds of the members of the Board of Directors of the Company
determined in good faith that Participant (A) was guilty of gross negligence or
willful misconduct in the performance of his duties for the Company or any of
its subsidiaries (other than due to illness or injury suffered by Participant or
a member of his

 

-7-



--------------------------------------------------------------------------------

family, or comparable personal problem), (B) breached or violated, in any
material respect, any agreement between the Participant and the Company (or any
of its subsidiaries) or any material policy in the SunGard Global Business
Conduct and Compliance Program (as amended from time to time), or (C) committed
an act of dishonesty or breach of trust, or is convicted of a crime, and the
result of such dishonesty, breach of trust, or conviction of a crime is that
there is material or potentially material financial or reputational harm to the
Company (or any of its subsidiaries); and

 

(ii) such determination was made at a duly convened meeting of the Board of
Directors of the Company (A) of which the Participant received written notice at
least ten (10) days in advance, which notice shall have set forth in reasonable
detail the facts and circumstances claimed to provide a basis for a finding that
one of the events described in subsection (i) above occurred, and (B) at which
the Participant had a reasonable opportunity to make a statement and answer the
allegations against the Participant; and

 

(iii) either (A) the Participant was given a reasonable opportunity to take
remedial action but failed or refused to do so, or (B) at least two-thirds of
the members of the Board of Directors of the Company also determined in good
faith, at such meeting, that an opportunity to take remedial action would not
have been meaningful under the circumstances.

 

“Change of Control”: A “Change of Control” as defined in the Stockholders
Agreement.

 

“Class A Common”: Class A-8 Common Stock of SunGard Capital Corp., par value
$.001 per share or another class of Class A Common Stock of the Company as
designated by the Board.

 

“Class L Common”: Class L Common Stock of SunGard Capital Corp., par value $.001
per share.

 

“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.

 

“Committee”: One or more committees of the Board.

 

“Company”: SunGard Capital Corp., a Delaware corporation, except that such term
shall refer to SunGard Capital Corp. II, a Delaware corporation, with respect to
Awards relating to Lowerco Preferred.

 

“Employee”: Any person who is employed by the Company or an Affiliate.

 

“Employment”: A Participant’s employment or other service relationship with the
Company and its Affiliates. Unless the Administrator provides otherwise: A
Participant who receives an Award in his or her capacity as an Employee will be
deemed to cease Employment when the employee-employer relationship with the
Company and its Affiliates ceases. A Participant who receives an Award in any
other capacity will be deemed to continue Employment so long as the Participant
is providing services in a capacity described in Section 5.

 

-8-



--------------------------------------------------------------------------------

If a Participant’s relationship is with an Affiliate and that entity ceases to
be an Affiliate, the Participant will be deemed to cease Employment when the
entity ceases to be an Affiliate unless the Participant transfers Employment to
the Company or its remaining Affiliates.

 

“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422 of the Code. Each option granted pursuant to the Plan
will be treated as providing by its terms that it is to be a non-incentive stock
option unless, as of the date of grant, it is expressly designated as an ISO.

 

“Lowerco Preferred”: 10% Cumulative Preferred Stock, par value $.001 per share,
of SunGard Capital Corp. II.

 

“Participant”: A person who is granted an Award under the Plan.

 

“Performance Award”: An Award subject to Performance Criteria.

 

“Performance Criteria”: Specified criteria the satisfaction of which is a
condition for the grant, exercisability, vesting or full enjoyment of an Award.
If a Performance Award so provides, such criteria may be made subject to
appropriate adjustments taking into account the effect of significant corporate
transactions or similar events for the purpose of maintaining the probability
that the specified criteria will be satisfied. Such adjustments shall be made
only in the amount deemed reasonably necessary, after consultation with the
Company’s accountants, to reflect accurately the direct and measurable effect of
such event on such criteria.

 

“Plan”: SunGard 2005 Management Incentive Plan as from time to time amended and
in effect.

 

“Restricted Stock”: An Award of Stock for so long as the Stock remains subject
to restrictions under this Plan or such Award requiring that it be redelivered
or offered for sale to the Company if specified conditions are not satisfied.

 

“Restricted Stock Unit”: An unfunded and unsecured promise to deliver Stock or
other securities in the future on specified terms.

 

“Stock”: Class A Common, Class L Common, and Lowerco Preferred.

 

“Stockholders Agreement”: Stockholders Agreement, dated as of August 10, 2005,
among the Company and certain affiliates, stockholders and Participants.

 

“Stock Option”: An option entitling the recipient to acquire shares of Stock
upon payment of the exercise price.

 

“Unrestricted Stock”: An Award of Stock not subject to any restrictions under
the Plan.

 

-9-